Citation Nr: 0835442	
Decision Date: 10/16/08    Archive Date: 10/27/08

DOCKET NO.  05-04 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a higher initial rating for onychomycosis, 
currently rated as 0 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Counsel




INTRODUCTION

The veteran served on active duty from January 1968 to May 
1997.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in February 2004, a 
statement of the case was issued in December 2004, and a 
substantive appeal was received in February 2005.

The veteran's notice of disagreement also disagreed with the 
denial of service connection for irritable bowel syndrome 
(IBS) and sinusitis.  The veteran withdrew his sinusitis 
claim by way of an August 2007 correspondence.  In September 
2007, the RO issued a rating decision in which it granted 
service connection for IBS.  The granting of service 
connection constitutes a full grant of the claim.  As such, 
the issues are not within the Board's jurisdiction.     


FINDING OF FACT

The veteran's service-connected onychomycosis does not: 
involve at least 5 percent of the entire body, or 5 percent 
of exposed areas; involve an area of 144 square inches or 929 
square centimeters or greater; require treatment such as 
therapeutic doses of corticosteroids or other 
immunosuppressive drugs; result in scarring that is unstable 
is tender or painful on examination or objective 
demonstration; or result in any limitation of any body part 
affected.


CONCLUSION OF LAW

The criteria for a compensable rating for the veteran's 
service-connected onychomycosis have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including § 4.7 and Codes 7801-7806, 7813 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated February 2003.

At this point the Board acknowledges the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) which noted 
that for an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  The Court further 
indicated, among other things, that if the Diagnostic Code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement 
to the claimant.  

However, the Board believes that the nature of the present 
appeal is somewhat different from the situation addressed in 
Vasquez-Flores.  The present appeal involves the issue of a 
higher initial rating, not a claim for an increased rating.  
A review of the record shows that the RO, in connection with 
the veteran's original service connection claim provided the 
veteran with adequate VCAA notice in a February 2003 letter 
prior to the May 2003 adjudication of the claim which granted 
service connection.  In Dingess v. Nicholson, 19 Vet.App. 
473, 490-491 (2006), the Court held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering 38 U.S.C.A.  5103(a) (West 
2002), notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Also see 
Hartman v. Nicholson, 483 F.3d 1311, 1314-1315 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet.App. 112, 116-117 (2007).  
In line with the reasoning set forth in these judicial 
decisions, it appears that the notice requirements addressed 
by the Court in Vasquez-Flores, supra, do not apply to 
initial rating claims such as the one now on appeal to the 
Board. 

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, the Board notes that the RO 
provided the veteran with a July 007 correspondence that 
fully complied with Dingess.  

VA has obtained service medical records, assisted the 
appellant in obtaining evidence, afforded the veteran 
physical examinations in March 2003 and August 2007, obtained 
medical opinions as to the etiology and severity of 
disabilities, and afforded the appellant the opportunity to 
give testimony before the Board.  All known and available 
records relevant to the issue on appeal have been obtained 
and associated with the veteran's claims file; and the 
appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Increased Ratings

The present appeal involves the veteran's claim that the 
severity of his service-connected onychomycosis warrants a 
higher disability rating.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).

The veteran's service-connected onychomycosis has been rated 
by the RO under the provisions of Diagnostic Code 7813 (which 
directs the VA to rate the disability as disfigurement of the 
head, face or neck pursuant to Diagnostic Code 7800; scars 
pursuant to Diagnostic Codes 7801-7805; or dermatitis 
pursuant to Diagnostic Code 7806).  A rating of 10 percent is 
warranted for scars other than on the head, face, or neck, 
where such are deep and cause limited motion in an area 
exceeding six square inches; for scars covering an area of 
144 square inches or greater even where superficial and 
without resulting motion limitation; for a superficial 
unstable scar (characterized by a frequent loss of skin 
covering the scar); or a superficial scar that is painful on 
examination.  38 C.F.R. § 4.118, Diagnostic Codes 7801-7804.  
Otherwise, scars can be rated on the limitation of motion of 
the affected part (Diagnostic Code 7805).  A rating of 10 
percent is also warranted for dermatitis of at least 5 
percent, but less than 20 percent, of the entire body; or at 
least 5 percent, but less than 20 percent, of exposed areas 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12- 
month period.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806.

In the veteran's February 2004 notice of disagreement, he 
stated that onychomycosis affects seven of his ten toenails 
with nail thickening and subsequent degeneration.  He stated 
that on two occasions, splits in the left big toe nail have 
led to the nail completely coming off.  The same thing 
allegedly happened once on the right big toe nail.  He 
reported that he was treated with internal medicines during 
the 1990s; and that he has also used topical solutions 
without success.  

The Board notes that the medical records in the claims file 
fail to show intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs.  

The veteran underwent a VA examination in March 2003.  He 
reported that thickening, discoloration, and fragility of the 
toenails began in 1992; and that he used topical medications 
for a few years without relief.  He stated that he tried oral 
anti-fungal agents which were effective; although the 
infection returned after discontinuance of the therapy.  He 
reported experiencing occasional tenderness of the toes as 
the nail becomes so degenerated that it falls off.  
Examination showed no skin disease.  However, examination of 
the bilateral big toenail and middle toenails revealed 
thickened, dystrophied, and discolored nails consistent with 
onychomycosis.  There was no edema of the surrounding skin.  
The condition affected less than 5 percent of the unexposed 
areas and less than 5 percent of the exposed areas.  The 
examiner stated that the condition is disfiguring; and 
diagnosed the veteran with onychomycosis of the bilateral 
first and second toes.  

The veteran underwent another VA examination in August 2007.  
He once again reported that he first noticed discoloration of 
his toenails in December 1992.  He allegedly used various 
topical medications, without improvement, until he was placed 
on Lamisil (orally) for six months in the mid 1990s.  He 
reported that there was no improvement.  He stated that he 
had a toenail scraping in January 2007 which was negative for 
fungus.  His current concern is that his toenails are 
becoming deformed.  Examination revealed thickening of the 
great toenails, with thickness measuring approximately 5.0 mm 
bilaterally.  There was discoloration of all ten toenails.  
The examiner's impression was onychomycosis diffusely 
involving all ten toenails.  

The Board finds that there is a complete absence of any 
competent or objective medical evidence on file that shows 
that the veteran's onychomycosis resulted in a scar that is 
deep, unstable, painful; that it loses its covering 
repeatedly; covers an area of 144 square inches or greater; 
or that it adversely affects any function.  With regard to 
the issue of dermatitis, the veteran's service-connected 
onychomycosis covers less than 5 percent of his total body 
surface.  He has not required intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs to 
treat the disability. Therefore, a compensable rating under 
Diagnostic Code 7813 is not warranted.  The Board has also 
determined that there is no other diagnostic code which could 
provide a compensable rating for the veteran's onychomycosis.  
The Board stresses to the veteran that it is bound by laws 
and regulations governing the assignment of disability 
ratings.  The medical evidence is clear that the veteran does 
suffer from onychomycosis of all toenails.  However, the 
severity of the disability is not such that the regulatory 
criteria for a compensable rating have been met.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


